              Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 1 of 8


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     KEFFIER SAVARY,                                Case No. 1:18-cv-01305-DAD-EPG (PC)
10

11                   Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                    RECOMMENDING THAT DEFENDANTS’
12            v.                                    MOTION FOR SUMMARY JUDGMENT ON
                                                    LIABILITY GRANTED
13   T. TOWLE, et al.,
                                                    (ECF No. 47)
14                  Defendants.
                                                    OBJECTIONS, IF ANY, DUE WITHIN
15                                                  TWENTY-ONE DAYS
16

17

18       I.        INTRODUCTION

19             Keffier Savary (“Plaintiff”), a prisoner in the custody of the California Department of

20   Corrections and Rehabilitation, is proceeding pro se and in forma pauperis in this civil rights

21   action filed pursuant to 42 U.S.C. § 1983. This case proceeds on Plaintiff’s original complaint

22   (ECF No. 1), on claims against Defendants T. Towle and A. Jaime for excessive force and

23   failure to protect, respectively, in violation of the Eighth Amendment. (ECF No. 13). These

24   claims stem from an incident where Defendant Towle pepper-sprayed Plaintiff in his cell while

25   Defendant Jaime watched.

26             On February 21, 2020, Defendants filed a motion for summary judgment arguing that

27   the undisputed facts establish that they are not liable, and alternatively, that they are entitled to

28   qualified immunity. (ECF No. 47). After obtaining an extension of time (ECF No. 49),

                                                       1
              Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 2 of 8


 1   Plaintiff filed his opposition on March 30, 2020 (ECF No. 50). Defendants filed their reply on
 2   April 6, 2020. (ECF No. 51).
 3            The Court has reviewed all submissions and recommends granting Defendants’ motion
 4   for summary judgment because the undisputed facts demonstrate that Defendants are not liable
 5   for the claims against them under the applicable legal standards.
 6      II.      LEGAL STANDARDS
 7               a. Legal Standards for Summary Judgment

 8            Summary judgment in favor of a party is appropriate when there “is no genuine dispute

 9   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

10   P. 56(a); Albino v. Baca (“Albino II”), 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (“If there

11   is a genuine dispute about material facts, summary judgment will not be granted.”). A party
     asserting that a fact cannot be disputed must support the assertion by “citing to particular parts
12
     of materials in the record, including depositions, documents, electronically stored information,
13
     affidavits or declarations, stipulations (including those made for purposes of the motion only),
14
     admissions, interrogatory answers, or other materials, or showing that the materials cited do not
15
     establish the absence or presence of a genuine dispute, or that an adverse party cannot produce
16
     admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).
17
              A party moving for summary judgment “bears the initial responsibility of informing the
18
     district court of the basis for its motion, and identifying those portions of ‘the pleadings,
19
     depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
20   any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex
21   Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). If the moving party
22   moves for summary judgment on the basis that a material fact lacks any proof, the Court must
23   determine whether a fair-minded jury could reasonably find for the non-moving party.
24   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The mere existence of a scintilla
25   of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

26   which the jury could reasonably find for the plaintiff.”). “[A] complete failure of proof

27   concerning an essential element of the nonmoving party’s case necessarily renders all other

28   facts immaterial.” Celotex, 477 U.S. at 322. Additionally, “[a] summary judgment motion

                                                      2
           Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 3 of 8


 1   cannot be defeated by relying solely on conclusory allegations unsupported by factual data.”

 2   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

 3          In reviewing the evidence at the summary judgment stage, the Court “must draw all

 4   reasonable inferences in the light most favorable to the nonmoving party.” Comite de

 5   Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011). It
     need only draw inferences, however, where there is “evidence in the record … from which a
 6
     reasonable inference … may be drawn…”; the court need not entertain inferences that are
 7
     unsupported by fact. Celotex, 477 U.S. at 330 n. 2 (citation omitted). Additionally, “[t]he
 8
     evidence of the non-movant is to be believed….” Anderson, 477 U.S. at 255. Moreover, the
 9
     Court must liberally construe Plaintiff’s filings because he is a prisoner proceeding pro se in
10
     this action. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).
11
            In reviewing a summary judgment motion, the Court may consider other materials in
12
     the record not cited to by the parties, but is not required to do so. Fed. R. Civ. P. 56(c)(3);
13
     Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).
14              b. Legal Standards for Excessive Force
15          Plaintiff’s complaint asserts a claim for excessive force in violation of the Eighth
16   Amendment against Defendant Towle.
17          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
18   restraints on prison officials, who may not … use excessive physical force against prisoners.”
19   Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[W]henever prison officials stand accused of

20   using excessive physical force in violation of the [Eighth Amendment], the core judicial inquiry

21   is … whether force was applied in a good-faith effort to maintain or restore discipline, or

22   maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).

23          When determining whether the force was excessive, the court looks to the “extent of

24   injury suffered by an inmate…, the need for application of force, the relationship between that

25   need and the amount of force used, the threat ‘reasonably perceived by the responsible

26   officials,’ and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503

27   U.S. at 7 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of

28   physical force generally do not implicate the Eighth Amendment, significant injury need not be

                                                      3
             Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 4 of 8


 1   evident in the context of an excessive force claim, because “[w]hen prison officials maliciously
 2   and sadistically use force to cause harm, contemporary standards of decency always are
 3   violated.” Hudson, 503 U.S. at 9.
 4                c. Legal Standards for Failure to Protect

 5             Plaintiff’s complaint asserts a claim against Defendant A. Jaime for failure to protect in

 6   violation of the Eighth Amendment.

 7             To establish a failure to protect claim, the prisoner must establish that prison officials

 8   were deliberately indifferent to a sufficiently serious threat to the prisoner’s safety. Farmer v.

 9   Brennan, 511 U.S. 825, 837 (1994). “‘Deliberate indifference’ has both subjective and

10   objective components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013).

11   The prisoner must show that “the official [knew] of and disregard[ed] an excessive risk to

12   inmate ... safety; the official must both be aware of facts from which the inference could be

13   drawn that a substantial risk of serious harm exists, and [the official] must also draw the

14   inference.” Farmer, 511 U.S. at 837. “Liability may follow only if a prison official ‘knows that

15   inmates face a substantial risk of serious harm and disregards that risk by failing to take

16   reasonable measures to abate it.’” Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at

17   847).

18      III.      UNDISPUTED FACTS

19             The Court has carefully reviewed the parties’ submissions including separate statements

20   of undisputed facts, supporting declarations, deposition testimony, and statements in the parties’

21   briefs. Although Plaintiff disputes many facts asserted in Defendants’ motion, the following

22   facts are undisputed:

23                •   It is a violation of CDCR regulations for an inmate to possess a cellular phone,

24                    which is considered dangerous property. 15 Cal. Code Regs. § 3006(a).

25                •   On December 24, 2013, Defendant Towle and Jaime came to Plaintiff’s cell,

26                    believing that Plaintiff may be in possession of an illegal cell phone. (ECF No.

27                    47-2, at p. 2; ECF No. 50, at p. 11).

28                •   Plaintiff was in possession of a cell phone. (ECF No. 47-2, at p. 2; ECF No. 50,

                                                         4
            Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 5 of 8


 1                     at p. 3).
 2                •    When Defendants arrived, Defendant Towle ordered Plaintiff to exit his cell.
 3                     (ECF No. 47-2, at p. 2; ECF No. 50, at p. 11).
 4                •    Plaintiff’s cell mate exited the cell. Plaintiff did not exit his cell. (ECF No. 50,
 5                     at p. 11).1
 6                •    Plaintiff turned his back on Defendants. (ECF No. 47-2, at p. 2; ECF No. 50, at
 7                     p. 3).
 8                •    Plaintiff put his hand into his crotch area, under the jockstrap where the phone
 9                     was, and started to bend the phone and break it with his hand and leg, all while
10                     concealing the phone and facing away so Plaintiff could break it without
11                     Defendants realizing what he was doing. (ECF No. 50, at p. 11).
12                •    Defendant Towle pepper-sprayed Plaintiff after Plaintiff had turned away and
13                     put his hands in his pants to break the phone. (ECF No. 50, at p. 12).
14            Additionally, Plaintiff has asserted the following facts, that may be relevant to this
15   motion. Defendants dispute these facts, but for purposes of considering Defendants’ motion for
16   summary judgment, the Court takes all of Plaintiff’s evidence as true:
17                •    Plaintiff informed Defendants that he had asthma, to which one defendant
18                     replied “I don’t care” or “too bad for you,” something to that effect. (ECF No.
19                     50, at p. 11).
20                •    Plaintiff was facing away from Defendants at all relevant times. (ECF No. 50,
21                     at p. 11).
22                •    Defendants were approximately nine feet away from Plaintiff. Plaintiff was
23                     inside his cell and Defendants were outside the cell. (ECF No. 50, at p. 11).
24                •    Plaintiff has no history of violence against staff in his file. Plaintiff made no
25                     sudden moves toward Defendants. (ECF No. 50, at p. 11).
26                •    “[T]he c/o kept spraying for a while, until my clothes and floor was soaked.
27
              1
                Plaintiff claims that his cellmate was already on the floor and was able to dress and exit quickly. (ECF
28   No. 50, at p. 11).

                                                              5
           Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 6 of 8


 1                   Seems like he emptied the entire canister on me.” (ECF No. 50, at p. 12).
 2               •   Defendant Towle had unholstered his spray before he came to the cell. (ECF
 3                   No. 50, at p. 12).
 4      IV.      APPLICATION OF LEGAL STANDARDS TO UNDISPUTED FACTS
 5            The Court recommends granting Defendants’ motion for summary judgment because,
 6   based on the undisputed facts, Defendants are not liable for excessive force and failure to
 7   protect in violation of the Eighth Amendment under the legal standards for those claims.
 8            To establish that a prison official used excessive force, an inmate must prove that the
 9   official applied force “maliciously and sadistically” for the purpose of inflicting pain, rather
10   than in a “good faith effort to maintain or restore discipline.” Hudson, 503 U.S. at 7; see also
11   Whitley, 475 U.S. at 320-321 (“Where a prison security measure is undertaken to resolve a
12   disturbance, such as occurred in this case, that indisputably poses significant risks to the safety
13   of inmates and prison staff, we think the question whether the measure taken inflicted
14   unnecessary and wanton pain and suffering ultimately turns on whether force was applied in a
15   good faith effort to maintain or restore discipline or maliciously and sadistically for the very
16   purpose of causing harm.”) (citation and internal quotation marks omitted).
17            The U.S. Supreme Court has further explained:
18            “Prison administrators ... should be accorded wide-ranging deference in the
              adoption and execution of policies and practices that in their judgment are
19            needed to preserve internal order and discipline and to maintain institutional
              security.” Bell v. Wolfish, 441 U.S., at 547, 99 S.Ct., at 1878. That deference
20            extends to a prison security measure taken in response to an actual confrontation
21            with riotous inmates, just as it does to prophylactic or preventive measures
              intended to reduce the incidence of these or any other breaches of prison
22            discipline. It does not insulate from review actions taken in bad faith and for no
              legitimate purpose, but it requires that neither judge nor jury freely substitute
23            their judgment for that of officials who have made a considered choice.
              Accordingly, in ruling on a motion for a directed verdict in a case such as this,
24            courts must determine whether the evidence goes beyond a mere dispute over
25            the reasonableness of a particular use of force or the existence of arguably
              superior alternatives. Unless it appears that the evidence, viewed in the light
26            most favorable to the plaintiff, will support a reliable inference of wantonness in
              the infliction of pain under the standard we have described, the case should not
27            go to the jury.
28

                                                       6
            Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 7 of 8


 1   Whitley, 475 U.S. at 321–322 (alteration in original).
 2           Here, the Court finds that the evidence, viewed in the light most favorable to the
 3   plaintiff, does not support a reliable inference of wantonness in the infliction of pain. It is
 4   undisputed that Defendants approached Plaintiff’s cell because they suspected he had a cellular
 5   phone. Defendant Towle gave Plaintiff a direct order to exist the cell. Plaintiff disobeyed that
 6   direct order and stayed in his cell. Plaintiff turned his back toward Defendants. Even under
 7   Plaintiff’s best interpretation of the facts, Defendants could not see what he was doing with his
 8   hands. Defendant Towle only used pepper spray after these events, including Plaintiff
 9   disobeying a direct order and turning his back on Defendants. Neither defendant used any
10   other force.
11           Plaintiff makes several arguments as to different paths Defendants could have taken.
12   Plaintiff argues that Defendant Towle could have waited longer, or given more orders, or used
13   less pepper spray. The Court finds that these arguments amount to merely a “dispute over the
14   reasonableness of a particular use of force or the existence of arguably superior alternatives.”
15   Whitley, 475 U.S. at 322.
16           Although the Court relies on Supreme Court guidance for this motion, it notes that
17   Defendants cite numerous cases that come to a similar conclusion.2
18           Finally, because Plaintiff failed to submit evidence from which a fair-minded jury could
19   reasonably find that Defendant Towle used excessive force against him, summary judgment is
20

21           2
                 (ECF No. 47-1, at p. 7) (“Rodriguez v. Elmore, 407 F. App’x 124, 126 (9th Cir. 2010) (holding that
     summary judgment for defendants was proper when they used pepper spray against inmates who repeatedly
22   refused to comply with orders to exit their cell); Eccleston v. Oregon ex rel. Oregon Dept. of Corrections, 168 F.
     App’x 760 (9th Cir. 2006) (finding that use of a chemical agent to extract prisoner from cell did not constitute
23   cruel and unusual punishment where evidence demonstrated that prisoner repeatedly did not follow orders to leave
     his cell); Kelley v. Herrera, No. 2:16-cv-01894 JAM CKD P, 2018 WL 3476442, at *6 (E.D. Cal. July 17, 2018),
24   report and recommendation adopted, No. 2:16-cv-1894 JAM CKD P, 2018 WL 9651052 (E.D. Cal. Oct. 24,
     2018), aff’d, 785 F. App’x 502 (9th Cir. 2019) (granting summary judgment in favor of correctional officer who
25   pepper sprayed an inmate who remained standing despite repeated orders to get down); Burnell v. Gonzalez, No.
     1:10-CV-00049-LJO-BAM, 2012 WL 3276967, at *15 (E.D. Cal. Aug. 9, 2012), report and recommendation
26   adopted, No. 1:10-cv-00049-LJO-BAM, 2012 WL 4468738 (E.D. Cal. Sept. 27, 2012) (granting summary
     judgment in favor of correctional officer who employed pepper spray against an inmate who refused orders to
27   move away from the food port); Horne v. Rutledge, No. C 08-01387 SBA (PR), 2009 WL 10700920, at *5 (N.D.
     Cal. Sept. 30, 2009), aff’d, 398 F. App’x 264 (9th Cir. 2010) (granting summary judgment in favor of correctional
     officer who pepper sprayed an inmate after he repeatedly refused to comply with orders to cease holding his
28   blanket up to the cell door).”).

                                                             7
             Case 1:18-cv-01305-DAD-EPG Document 52 Filed 04/27/20 Page 8 of 8


 1   also proper regarding Plaintiff’s claim that Defendant Jaime failed to protect him from the use
 2   of excessive force.
 3      V.       RECOMMENDATIONS
 4           Based on the foregoing, the undersigned HEREBY RECOMMENDS that:
 5                  1.     Defendants’ motion for summary judgment (ECF No. 47) be granted;
 6                  2.     Judgment be entered in favor of Defendants;
 7                  3.     All other outstanding motions be denied as moot; and
 8                  4.     The Clerk of Court be directed to close this case.
 9            These findings and recommendations are submitted to the United States district judge
10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-
11   one (21) days after being served with these findings and recommendations, any party may file
12   written objections with the court. Such a document should be captioned “Objections to
13   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
14   served and filed within seven (7) days after service of the objections. The parties are advised
15   that failure to file objections within the specified time may result in the waiver of rights on
16   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.
17   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19
20      Dated:     April 27, 2020                              /s/
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                     8
